PER CURIAM.
Petitioners Photography is Not a Crime (“PINAC”) and Michale Hoffman seek review of an order of the circuit court rendered in its appellate capacity. That order had the effect of denying a petition for review of a county court order denying PINAC’s request to undertake video coverage of Mr. Hoffman’s trial in a pending misdemeanor case. The circuit court found and petitioners concede that they have not made application for authorization to engage in this activity in accordance with a recent administrative order of the circuit court providing a process for the issuance of credentials to non-traditional media outlets to provide electronic coverage of cases such as Mr. Hoffman’s. We reject petitioners’ contention that it would be futile to even make such an application, and therefore conclude that the circuit court’s ruling was not a departure from the essential requirements of law. Accordingly, the petition is DENIED.
ROWE, SWANSON, and BILBREY, JJ.,.concur.